Citation Nr: 1332741	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of actinomycosis, status post right middle and right upper lobectomy, to include as due to exposure to chemical agents or as secondary to service-connected asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to July 1996 and from February to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran testified at a local hearing conducted by a Decision Review Officer in November 2008.  A transcript of the hearing is associated with the claims file.  

This appeal was remanded by the Board in July 2011 for additional evidentiary development.  For reasons discussed below, the Board finds that the directives of the July 2011 remand were not substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran is seeking entitlement to service connection for residuals of actinomycosis, status post right middle and right upper lobectomy, to include as secondary to service-connected asthma and/or exposure to chemical agents.  

For the sake of clarity, the Board will summarize the relevant facts in this case.  During the Veteran's first period of service, he complained of exercise-induced shortness of breath, which was initially diagnosed as asthma or an upper respiratory infection.  He was subsequently given pulmonary function tests (PFTs), which confirmed the diagnosis of asthma (moderate airway obstruction).  See STRs dated December 1994 and January 1995.  The Veteran began receiving treatment for asthma during service but continued to experience difficulty breathing and wheezing with exertion.  See STRs dated August 1995, January and May 1996.  At his May 1996 separation examination, the Veteran reported having asthma, although clinical evaluation of his lungs was normal.  Parenthetically, the Board notes that service connection for asthma was established in January 2007.  

In January 2002, the Veteran presented for treatment at his private health care provider for hemoptysis, also reporting having right chest pain and discolored sputum.  At that time, his chest x-ray was also abnormal showing right middle lobe process.  A brochoscopy was performed in February 2002, which revealed narrowing in the right middle and upper lobes.  In June 2002, the Veteran was hospitalized for further evaluation and testing which revealed pneumonia in the right upper and middle lobes.  The examining physicians determined that surgical resection was indicated and performed a bilobectomy of the right upper and middle lobes; the pathology from which revealed bronchopneumonia secondary to an actinomycosis infection.  See June 2002 record from Summit Medical Center; records from St. Thomas Medical Center.  Following the bilobectomoy, the Veteran continued to seek treatment for recurring sinus infections and occasional hemoptysis.  See records from St. Thomas Medical Center.  

While the Veteran's exact dates of active duty and Reserve service are not of record, the evidence shows he was reactivated to active duty on February 10, 2003, during which time he was noted to be somewhat short of breath.  See September 2003 Medical Evaluation Board.  A Physical Evaluation Board was subsequently conducted which concluded that the Veteran was disqualified from service because of his actinomycosis, status post bilobectomy, which they also determined existed prior to service and was not permanently aggravated therein.  

As noted above, the Veteran is seeking to establish service connection for residuals of actinomycosis.  He has asserted that he contracted the lung disorder as a result of breathing unknown chemical agents while stationed at Fort Leonard Wood.  See Hearing Transcript, p. 6.  

In the July 2011 Remand, the Board directed the RO/AMC to verify the Veteran's dates of service, including active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), and obtain all available service treatment records (STRs) associated with such service.  In this regard, the Board noted that STRs from the Veteran's second period of service were not associated with the record and that the Veteran reported serving in the Army Reserves from 1996 to 2003.  

On remand, the RO attempted to obtain the Veteran's service treatment records from the National Personnel Record Center (NPRC) and Records Management Center but no such records were obtained.  The Veteran's service personnel records were obtained from the Defense Personnel Records Information Retrieval System (DPRIS) but the records obtained do not provide any information regarding the dates on which the Veteran served active duty, ACDUTRA, or INACDUTRA.  

However, the service personnel records show that the Veteran participated in a chemical operations specialist course from November 2001 to March 2002 and from May to June 2002, which coincides with his claim of exposure to chemicals during service.  As such, the dates on which the Veteran served active duty, ACDUTRA, and INACDUTRA are particularly relevant in determining whether any exposure to chemicals during that time may be related to the Veteran's current disability.  Accordingly, the Board concludes that additional development is needed to verify the Veteran's periods of active duty, ACDUTRA, or INACDUTRA, to include contacting the Veteran's Army Reserve unit and any other appropriate entity to obtain such information.  

With respect to the Veteran's reported chemical exposure, the Board, in its July 2011 Remand, requested that the RO/AMC contact the United States Army and Joint Services Records Research Center (JSRRC) to obtain any information regarding the Veteran's reported in-service exposure to hazardous chemicals.  The RO contacted the JSRRC and the Army Institute for Chemical Defense but neither entity had information concerning the Veteran or chemical exposures at Fort Leonard Wood.  The RO also attempted to contact the Surgeon General at the HDQA but the letter was returned as undeliverable.  

While the RO attempted to obtain information regarding the Veteran's reported in-service chemical exposure, the Board finds that one additional attempt to verify this information is needed.  In this regard, the Board notes that the U.S. Army Chemical Corps, which is now located at Fort Leonard Wood, may have information regarding exposure to chemicals at that location, particularly during participation in chemical operations courses.  As such, on remand, the RO/AMC must contact this entity for information.  

In the July 2011 Remand, the Board also requested that the Veteran be afforded a VA examination to determine if any residuals of the Veteran's actinomycosis are related to his military service, to include his exposure to chemicals therein.  The VA examiner was specifically requested to provide an opinion regarding direct service connection, service connection as secondary to service-connected asthma, to include causation and aggravation, and whether the claimed disability existed prior to service and was aggravated therein.  

The Veteran was afforded a VA examination in October 2012 and the VA examiner provided an opinion regarding direct service connection and whether the Veteran's service-connected asthma caused his residuals of actinomycosis; however, the examiner did not address the aggravation element of the secondary service connection claim or whether the Veteran's actinomycosis existed prior to service and was aggravated therein.  

In addition, the Board finds that the rationale provided in support of the negative nexus opinion (regarding direct service connection) is lacking.  Indeed, the October 2012 VA examiner noted that an actinomycosis is most often related to aspiration of oropharhyneal secretions, alcoholism, or poor dentition; however, in this case, the Veteran's actinomycosis was manifested as an infection in his lungs and there is no evidence of the risk factors noted by the examiner.  

In light of the deficiencies detailed above, the Board finds that, on remand, the RO should obtain an addendum report from the October 2012 VA examiner that addresses all relevant issues in this case.  

In this context, the VA examiner should also provide additional information regarding whether the Veteran has manifested residuals of actinomycosis during the pendency of this claim, i.e., since August 2006.  In this regard, the October 2012 VA examiner noted that the Veteran has an inactive bacterial infection, e.g., actinomycosis, which is not manifested by any findings, signs, or symptoms.  However, the other evidence of record shows that the Veteran has experienced hemoptysis, discolored sputum, and recurrent infections throughout this claim.  See VA treatment records dated from 2006 to 2013.  Therefore, on remand, the VA examiner will also be requested to review the record and specifically identify each residual condition or symptom attributable to the Veteran's actinomycosis which has been manifested during this appeal.  

Therefore, based on the foregoing, the Board finds that the directives of the July 2011 Remand were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1. Verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA.  This may be accomplished by contacting the Veteran's Army Reserve Unit and/or any other appropriate agency or entity deemed appropriate.  In addition, attempt to obtain any available treatment or personnel records associated with the Veteran's Army Reserve service.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. Contact the U.S. Army Chemical Corps, which is now located at Fort Leonard Wood, to obtain any information regarding exposure to chemicals at that location from approximately November 2001 to June 2002, particularly during participation in chemical operations courses.  

The RO/AMC may also contact any other agency or entity deemed appropriate to obtain information which may verify the Veteran's report of exposure to chemicals during service at Fort Leonard Wood.  A description of chemical courses offered and a list of chemicals used in these courses should be obtained.  

Any negative attempts to obtain this information must be documented in the claims file.  

3. Request that the physician who conducted the October 2012 VA examination (or any other physician knowledgeable in evaluating respiratory and infectious disorders) review the claims file and provide an addendum that addresses the following:

NOTE: The RO/AMC must provide the examiner with the dates of the Veteran's active duty, ACDUTRA, and INACDUTRA, as well as any information obtained regarding his exposure to hazardous chemicals during service.  

a. Has the Veteran manifested any residual symptoms or conditions related to actinomycosis since approximately August 2006?  Please consider the medical evidence showing the Veteran has manifested recurring hemoptysis, discolored sputum, and recurrent infections during the appeal.  

b. Is it at least as likely as not (i.e., probability of 50 percent) that the residuals of actinomycosis had its onset during any period of service or are otherwise related to his active duty service, to include exposure to chemical agents?

c. Is it at least as likely as not (i.e., probability of 50 percent) that the residuals of actinomycosis were caused by or a result of his service-connected asthma?  

d. Is it at least as likely as not (i.e., probability of 50 percent) that the residuals of actinomycosis are aggravated his service-connected asthma?  

In this context, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

e. Did the Veteran's actinomycosis clearly and unmistakably (i.e., undebatably) preexist any period of active service?  

If so, was there a permanent increase in the severity of the underlying pathology associated with the respiratory disability which occurred during service?

If so, is there clear and unmistakable evidence (undebatable) that the increase in severity was due to the natural progress of the disease?

f. A rationale must be provided for each opinion provided.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

4. After all of the above actions have been completed, readjudicate the claims on appeal.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


